PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Brian Scott Stern                                                      Cr.: 12-00243-001
                                                                                          PACTS #: 61249

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/14/2012

Original Offense:   Activities Relating to Material Constituting or Containing Child Pornography

Original Sentence: 97 months imprisonment, 60 months supervised release

Special Conditions: Mental Health Treatment, Restricted Contact with Minors, Polygraph Examination,
Sex Offender Registration and Computer Monitoring

Type of Supervision: Supervised Release                         Date Supervision Commenced: 09/10/2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    An initial polygraph examination was administered on the offender on February
                       25, 2020. Results of such test revealed that deception was indicated when the
                       offender exhibited a reaction when asked if he has used any electronic devices
                       with Internet access that the U.S. Probation Office is not aware of.


U.S. Probation Officer Action:
We are requesting that no formal Court action be taken at this time. The offender was interviewed post-test
and denied any wrongdoing and denied using any electronic devices, except for the one that has monitoring
software installed on it. The offender attends weekly individual sessions for sex offender treatment and his
therapist was notified of the test results. A second polygraph examination will be scheduled in the near
future, at which time the Court will be updated.

                                                                  Respectfully submitted,

                                                                        Susan Karlak
                                                                   By: Susan Karlak
                                                                        Senior U.S. Probation Officer
                                                                   Date: 04/03/2020
                                                                                        Prob 12A – page 2
                                                                                         Brian Scott Stern


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other


                                                         s/ Susan D. Wigenton
                                                                  Hon. Susan D. Wigenton
                                                                         U.S.D.J.

                                                                April 6, 2020
                                                                            Date
